Filed 10/7/21 P. v. Addleman CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR

THE PEOPLE,                                                                    B307460

           Plaintiff and Respondent,                                           (Los Angeles County
                                                                               Super. Ct. No. KA111467)
           v.

CLAYTON RUBEN ADDLEMAN,

           Defendant and Appellant.

     APPEAL from a judgment of the Superior Court of Los
Angeles County, Robert M. Martinez, Judge. Affirmed.
     Dawn S. Mortazavi, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Matthew Rodriguez, Acting Attorney General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Senior Assistant Attorney General, Noah P. Hill and
Thomas C. Hsieh, Deputy Attorneys General, for Plaintiff
and Respondent.
                      INTRODUCTION
      A jury convicted appellant Clayton Ruben Addleman of
numerous crimes and found true a firearm enhancement
allegation under Penal Code section 12022.53.1 We affirmed
appellant’s convictions on appeal, but remanded the matter
to permit the trial court to consider exercising its newly
granted discretion to strike the enhancement under Senate
Bill No. 620 (Stats. 2017, ch. 682, §2). On remand, the court
declined to strike the enhancement. In this appeal,
appellant contends the court abused its discretion because it
was unaware it could consider his post-judgment conduct.
Because the trial court was aware it could consider, and did
consider, appellant’s post-judgment conduct, we affirm.

                       BACKGROUND
      A. Appellant’s Conviction and the Prior Appeal
      In 2017, a jury found appellant guilty of numerous
crimes -- including attempted murder, first-degree
residential robbery, and multiple counts of first-degree
burglary -- committed during a 48-hour crime spree in 2015.
As relevant here, the jury additionally found true the
sentence enhancement allegation that appellant personally
and intentionally discharged a firearm in committing the
attempted murder (§ 12022.53, subd. (c)). The trial court
sentenced appellant to life in prison plus consecutive terms


1    Undesignated statutory references are to the Penal Code.



                              2
totaling 26 years, including 20 years for the firearm
enhancement.
      At the time of sentencing, former section 12022.53
precluded the trial court from striking appellant’s firearm
enhancement. (See former § 12022.53, subd. (h).) In
appellant’s initial appeal, we affirmed his conviction but
remanded the matter for the trial court to consider
exercising its newly granted discretion to strike the
enhancement under Senate Bill No. 620, which removed the
prior prohibition. (People v. Addleman (Feb. 18, 2020,
B285290) 2020 Cal.App.Unpub. LEXIS 1107, at *45-*46.)2

      B. Remand Proceedings
      On remand, appellant moved to strike the firearm
enhancement. In support of his motion, appellant submitted
a letter from his mother listing his achievements while
incarcerated. This letter noted that appellant had completed
community college classes and earned good grades, received
positive write-ups from prison officers about his good
behavior, donated to charity, and was a member of BABY
(Brother Against Banging Youth) and ARC (the
Anti-Recidivism Coalition).
      At the hearing on appellant’s motion, the trial court
noted it had “read and considered [the motion] along with
the attachments . . .” and invited argument from counsel.

2     We grant appellant’s request for judicial notice of the
record in the prior appeal.



                                 3
Appellant’s counsel contended that appellant had earned the
right to a lighter sentence: “[H]e’s not the same person who
committed these serious crimes. He’s transformed into a
different person. . . . He’s taken major steps towards
rehabilitation.” Counsel detailed appellant’s positive
activities and accomplishments during his incarceration and
described appellant as a model prisoner. Opposing
appellant’s motion, the prosecutor argued that although
appellant had “received education” while incarcerated, this
did not “alleviate” appellant’s conduct at the time of the
crimes. She asserted appellant “remain[ed] a danger to the
community . . . .”
      Following argument, the court summarized appellant’s
current offenses and his criminal history and said that after
giving the matter “a lot of thought,” it could not avoid the
conclusion that appellant posed “a significant danger to
society.” Addressing appellant’s post-judgment conduct, the
court stated, “I hope that [appellant’s] progress in prison
continues -- if that’s demonstrated, perhaps the Department
of Corrections can initiate a resentencing in the future.” The
court explained that the California Department of
Corrections and Rehabilitation (CDCR) and other agencies
were authorized to initiate consideration of a defendant’s
resentencing,3 and continued: “[I]f [appellant] progresses as

3      Under section 1170, subdivision (d)(1), on the
recommendation of certain agencies, the court may, at any time,
recall a sentence and resentence the defendant. (Ibid.)



                               4
he has and continues, I would hope that the [CDCR] would
consider initiating a motion for a reconsideration of
sentencing. But until that time, the court is denying the
motion to strike the [enhancement] . . . .” Appellant timely
appealed.

                         DISCUSSION
       Appellant argues the court abused its discretion in
denying his motion to strike the firearm enhancement
because it was unaware that it could consider his
post-judgment conduct and thus failed to consider it in
making its ruling. (See People v. Yanaga (2020) 58
Cal.App.5th 619, 625 [court’s belief that it could not consider
defendant’s post-judgment conduct at resentencing was
prejudicial error].) We disagree.
       “In the absence of evidence to the contrary, we presume
that the court ‘knows and applies the correct statutory and
case law.’” (People v. Thomas (2011) 52 Cal.4th 336, 361.)
Rather than rebut this presumption, the record shows the
trial court was aware it could consider, and did consider,
appellant’s post-judgment conduct. With his motion to strike
the firearm enhancement, appellant submitted a letter from
his mother, detailing his achievements while incarcerated.
At the hearing, the trial court stated it had “read and
considered” the attachments to appellant’s motion, which
included that letter. The court then heard argument by
appellant’s counsel, who focused on appellant’s
post-judgment conduct, detailing appellant’s progress during


                              5
his incarceration and asserting that appellant was a model
prisoner who had transformed himself. The prosecutor, in
her argument, did not dispute that appellant’s conduct
during his incarceration was relevant to the current
proceeding; rather, she argued that this subsequent conduct
did not “alleviate” his conduct at the time of the crimes, and
maintained he “remain[ed] a danger to the community . . . .”
(See People v. Flores (2021) 63 Cal.App.5th 368, 377 (Flores)
[in deciding whether to strike enhancement, court must
consider, inter alia, whether “‘“[t]he defendant has engaged
in violent conduct that indicates a serious danger to
society”’”].)
      Following counsel’s argument, the court expressly
recognized appellant’s positive post-judgment conduct:
before announcing its decision to deny appellant’s motion,
the court twice noted his progress in prison, expressing hope
that if appellant’s progress “continue[d],” the CDCR would
consider recommending his resentencing. But after giving
the matter “a lot of thought,” the court determined that
appellant posed “a significant danger to society.”
Accordingly, the court was under no illusion that it was
precluded from considering appellant’s post-judgment
conduct. It simply concluded that appellant’s progress in
prison to date, while promising, did not sufficiently lessen




                              6
the danger he posed to society to justify striking the
enhancement.4 (See Flores, supra, 63 Cal.App.5th at 377.)
      Misconstruing the record, appellant asserts the trial
court expressed hope that the CDCR would recommend his
resentencing based on his current post-judgment conduct,
thus establishing that the court was unaware of its power to
consider that conduct in the current proceeding. As noted,
however, the court suggested only that appellant might
deserve a more lenient sentence if his progress “continue[d].”
The court was thus clear that appellant’s progress to date
did not warrant a lighter sentence. Appellant does not
contend this conclusion was an abuse of discretion.




4    Appellant does not contest the merits of the court’s
determination that he posed “a significant danger to society.”



                                7
                   DISPOSITION
The judgment is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                          MANELLA, P. J.




We concur:




WILLHITE, J.




COLLINS, J.




                 8